DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 9/24/2020.  Accordingly, claims 1-48 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020, 2/26/2021, 6/6/2022 and 7/22/2022 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a configuration showing “...a heat exchanger that defines a first fluid path and a second fluid path; a first variable control pump for providing variable flow of a first circulation medium through the first fluid path of the heat exchanger,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...determining, based on real-time operation measurement when sourcing the variable load, that the heat exchanger requires maintenance due to fouling of the heat exchanger, and in response to said determining, controlling the first variable control pump, to a first flow amount of the first circulation medium in order to flush the fouling of the heat exchanger,” renders the claim unclear because the claim states a result obtained without reciting the particular structure, material or steps that achieves the result.  More particularly, a controller in and of itself cannot determining ‘that the heat exchanger requires maintenance due to fouling’ without information taken from sensors, detectors, or the like.  Thus, all means or methods of achieving the result may be encompassed by the claim...and may then fall outside the scope of the disclosure.  Therefore, one skilled in the art would not necessarily know the scope of the subject matter covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 10, the recitation of “...further comprising a heat transfer module that includes the heat exchanger and at least one further heat exchanger in parallel with the heat exchanger and each other, wherein the first fluid path and the second fluid path are further defined by the at least one further heat exchanger,” renders the claim unclear.  For example, it is unclear how a new component i.e. a heat transfer module can include a previously claimed ‘heat exchanger.’  Additionally, it is unclear what “...heat transfer module that includes the heat exchanger and at least one further heat exchanger in parallel with the heat exchanger and each other,” means in the claim.  Again, how can previously claimed “first fluid path” and “second fluid path” be defined by a” further heat exchanger.”  Thus, one skilled in the art would not necessarily ascertain the scope of the subject matter sought to be covered by this claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 11, the recitation of “...further comprising a respective valve for each heat exchanger that is controllable by the at least one controller, wherein, when flushing the fouling of each heat exchanger, one or more of the respective valves are controlled to be closed and less than all of the heat exchangers are flushed at a time.,” renders the claim unclear because the disclosure is drawn to a method of flushing a heat exchanger with at least two fluid paths and the “further heat exchangers” introduced at claim 10 do not appear to heat exchangers having two fluid paths.  Thus, it is unclear what “one or more of the respective valves are controlled to be closed and less than all of the heat exchangers are flushed at a time,” means in the claim.  Therefore, one skilled in the art would not necessarily know the scope of the subject matter covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 12 and 32, the recitation of “...a first pressure sensor configured to detect pressure measurement of input to the first fluid path of the heat transfer module; a second pressure sensor configured to detect pressure measurement of input to the second fluid path of the heat transfer module; a first pressure differential sensor across the input to output of the first fluid path of the heat transfer module; a second pressure differential sensor across the input to output of the second fluid path of the heat transfer module; a first temperature sensor configured to detect temperature measurement of the input of the first fluid path of the heat transfer module; a second temperature sensor configured to detect temperature measurement of the output of the first fluid path of the heat transfer module; a third temperature sensor configured to detect temperature measurement of the input of the second fluid path of the heat transfer module; a fourth temperature sensor configured to detect temperature measurement of the output of the second fluid path of the heat transfer module; a respective temperature sensor to detect temperature measurement of output of each fluid path of each heat exchanger of the heat transfer module; wherein the at least one controller is configured to receive data indicative of measurement from the pressure sensors, the pressure differential sensors, and the temperature sensors, for said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger,” renders the claim unclear because some of the recited sensors are duplicative and not aid in the understanding of the system. For example, if the system has a pressure sensor that measures fluid input and another sensor that measures fluid output of a heat exchange, then it is unnecessary to recite a “pressure differential sensor” as the differential pressure can be taken from the aforementioned sensors.  Thus, the scope of the claim is unclear.  
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - a first pressure sensor configured to detect pressure measurement of input to the first fluid path of the heat transfer module; 
a second pressure sensor configured to detect pressure measurement of input to the second fluid path of the heat transfer module; 


a first temperature sensor configured to detect temperature measurement of the input of the first fluid path of the heat transfer module; 
a second temperature sensor configured to detect temperature measurement of the output of the first fluid path of the heat transfer module; 
a third temperature sensor configured to detect temperature measurement of the input of the second fluid path of the heat transfer module; 
a fourth temperature sensor configured to detect temperature measurement of the output of the second fluid path of the heat transfer module; 

wherein the at least one controller is configured to receive data indicative of measurement from the pressure sensors, 

Regarding Claim 13, the recitation of “...calculate a comparison between the heat load (Q) of the first flow and the heat load (Q) of the second flow, for said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger,” renders the claim unclear.  For example, in at least 0055 of the disclosure fouling is determined when a heat load of a clean heat exchanger is compared to the real time operation heat load of a respective heat exchanger.  Thus, the claim limitation does not find antecedent basis with the disclosure. Thus, one skilled in the art would not necessarily ascertain the scope of the subject matter sought to be covered by this claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claim 14, the recitation of “...at least one pressure sensor or temperature sensor configured to detect measurement at the heat exchanger, wherein the at least one controller is configured to determine a clean coefficient value of the heat exchanger when in a clean state; wherein said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger, further includes: calculating, from measurement of the at least one pressure sensor or temperature sensor during the real-time operation measurement when sourcing the variable load, an actual coefficient value of the heat exchanger; and calculating a comparison between the actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger,” renders the claim unclear because the claim states a result obtained without reciting the particular structure, material or steps that achieves the result.  More particularly, a controller and at least one pressure senor and at least one temperature sensor cannot accomplish the recited function. Thus, all means or methods of achieving the result may be encompassed by the claim...and may then fall outside the scope of the disclosure.  Therefore, one skilled in the art would not necessarily know the scope of the subject matter covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 15, the recitation of “...calculating, from measurement of the at least one pressure sensor or temperature sensor during the real-time operation measurement when sourcing the variable load, an actual heat transfer coefficient (U) of the heat exchanger; and calculating a comparison between the actual heat transfer coefficient (U) of the heat exchanger and the clean heat transfer coefficient (U) of the heat exchanger,” renders the claim unclear because the claim states a result obtained without reciting the particular structure, material or steps that achieves the result.  More particularly, a controller and at least one pressure senor and at least one temperature sensor cannot accomplish the recited function. Thus, all means or methods of achieving the result may be encompassed by the claim...and may then fall outside the scope of the disclosure.  Therefore, one skilled in the art would not necessarily know the scope of the subject matter covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 18, the recitation of “...calculating, from measurement of the at least one pressure sensors during the real- time operation measurement when sourcing the variable load, an actual pressure differential value across the first fluid path of the heat exchanger; calculating a comparison between the actual pressure differential value of the heat exchanger and the clean pressure differential value of the heat exchanger,” renders the claim unclear because the claim states a result obtained without reciting the particular structure, material or steps that achieves the result.  More particularly, a controller and at least one pressure senor and at least one temperature sensor cannot accomplish the recited function. Thus, all means or methods of achieving the result may be encompassed by the claim...and may then fall outside the scope of the disclosure.  Therefore, one skilled in the art would not necessarily know the scope of the subject matter covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 22, the recitation of “...wherein said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger further includes: determining that the variable load is being sourced by the heat exchanger continuously at a maximum specified part load for a specified period of time,” renders the claim unclear because it is unclear what is meant by “ the variable load is being sourced by the heat exchanger continuously at a maximum specified part load for a specified period of time.”  Additionally, whereas the limitation finds support in the disclosure, the disclosure is silent as to what and/or how the recited limitation is accomplished.  
Therefore, one skilled in the art would not necessarily know the scope of the subject matter covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 23, the recitation of “...wherein said maximum specified part load is 90% of full load of the variable load and said specified period of time is at least on or about 7 days,” renders the claim unclear because it is unclear what is meant by “said specified period of time is at least on or about 7 days.”  Additionally, whereas the limitation finds support in the disclosure, the disclosure is silent as to what and/or how the recited limitation is accomplished.  
Therefore, one skilled in the art would not necessarily know the scope of the subject matter covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 26, the recitation of “...wherein the first flow amount comprises a back flow of the first variable control pump,” renders the claim unclear because it is unclear what is meant by “a back flow of the first variable control pump.”  Additionally, whereas the limitation finds support in the disclosure, the disclosure is silent as to what and/or how the recited limitation is accomplished.  
Therefore, one skilled in the art would not necessarily know the scope of the subject matter covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40, 42-45, 47 and 48 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsou et al. (US5590706).

 Regarding Claims 40, 47 and 48, Tsou teaches a system for tracking heat exchanger performance [col 1, lines 14-19, comprising: 
a heat exchanger [14] for installation in a system that has a load [col 5, lines 60-64];
an output subsystem [20; col 6, lines 28-37; fig 6]; and 
at least one controller [18; see col 2, lines 8; where data is stored and thus implicitly teach a memory] configured to: determine a clean coefficient value of the heat exchanger when in a clean state [col 5, lines 60-64],
calculate, from measurement of real-time operation measurement when sourcing the load, an actual coefficient value of the heat exchanger, calculate a comparison between the actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger, and output to the output subsystem when the comparing satisfies criteria [col 5, lines 5-10; claim 8; col 7, line 26-col 9, line 8].
For Clarity, in regard to Claims 47 and 48, the method as claimed is carried out during the normal operation of the apparatus of Tsou above.

Regarding Claim 42, Tsou teaches the invention of Claim 40 above and Tsou teaches wherein the outputting comprises outputting an alert to the output subsystem, wherein the output subsystem includes a display screen or a communication subsystem [Claim 8; where fouling resistance is displayed].

Regarding Claim 43, Tsou teaches the invention of Claim 42 above and Tsou teaches wherein the alert indicates that flushing or maintenance of the heat exchanger is required [col 5, lines 5-10].

Regarding Claim 44, Tsou teaches the invention of Claim 42 above and Tsou teaches wherein the alert indicates that there is performance degradation of the heat exchanger [col 5, lines 5-10; claim 8].

Regarding Claim 45, Tsou teaches the invention of Claim 40 above and Tsou teaches wherein the coefficient value is a heat transfer coefficient (U) [Claim 8].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 7-11, 22, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323) and Tsou et al. (US5590706) in view of Megata et al. (JP2005308235A).

Regarding Claim 1, 30 and 31, as best understood, Cho teaches a heat transfer system for sourcing a variable load [fig 1], comprising: a heat exchanger [131] that defines a first fluid path and a second fluid path [170, 180; 0039]; a first variable control pump [112] for providing variable flow of a first circulation medium through the first fluid path [170] of the heat exchanger [0073; 0074]; at least one controller [150] configured for: controlling the first variable control pump to control the first circulation medium through the heat exchanger in order to source the variable load [0073; 0074].  Cho does not teach determining, based on real-time operation measurement when sourcing the variable load, that the heat exchanger requires maintenance due to fouling of the heat exchanger, and in response to said determining, controlling the first variable control pump, to a first flow amount of the first circulation medium in order to flush the fouling of the heat exchanger.
However, Tsou teaches a heat exchanger fouling monitor having a controller [; at least microprocessor 80; col 3, lines 21-29; col 6, lines 28-36] that determines, based on real-time operation measurement when sourcing a variable load, that the heat exchanger requires maintenance due to fouling of the heat exchanger [col 5, lines 5-10; claim 8] for the obvious advantage of determining when cleaning of the heat exchanger is required.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Cho to determine, based on real-time operation measurement when sourcing the variable load, that the heat exchanger requires maintenance due to fouling of the heat exchanger in view of the teachings of Tsou in order to determine when cleaning of the heat exchanger is required.
Lastly, Megata teaches a method of removing scale adhering to a heat exchanger [0007] where a controller [0022] in response to determining [a maintenance requirement due to fouling i.e. Scaling], controlling a variable control pump [3], to a first flow amount of a circulation medium in order to flush the fouling of the heat exchanger [00033-0037; 0025] for the obvious advantage of removing the scale in a heat exchanger [0007].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Cho to in response to the determining, controlling the first variable control pump, to a first flow amount of the first circulation medium in order to flush the fouling of the heat exchanger in view of the teachings of Megata in order to remove the scale in a heat exchanger.
For Clarity, in regard to Claims 30 and 31, the method as claimed is carried out during the normal operation of the apparatus of Cho, as modified, above.

Regarding Claim 3, Cho, as modified, teaches the invention of Claim 1 above and Cho teaches a second variable control pump [132] for providing variable flow of a second circulation medium through the second fluid path [180] of the heat exchanger [131; 0039].

Regarding Claim 7, Cho, as modified, teaches the invention of Claim 6 above and Megata teaches where the first flow amount or the second flow amount is a maximum flow setting [0025; where a maximum rotation speed is used to flush the system].

Regarding Claim 8, as best understood, Cho, as modified, teaches the invention of Claim 6 above and Cho, as modified, teaches wherein the controlling the first variable control pump to the first flow amount and the controlling the second variable control pump to the second flow amount are performed at the same time [See the rejection of claims 2 and 6 above where first and second variable controls pumps are operated.  Additionally, the recited limitations appear to be a recitation of intended use and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114].

Regarding Claim 9, as best understood, Cho, as modified, teaches the invention of Claim 6 above and Cho, as modified, teaches wherein the controlling the first variable control pump to the first flow amount and the controlling the second variable control pump to the second flow amount are performed in a sequence at different times [See the rejection of claims 2 and 6 above where first and second variable controls pumps are operated.  Additionally, the recited limitations appear to be a recitation of intended use and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114].


Regarding Claim 10, the absence of an art‐based rejection for claim 10 is not an indication of allowable subject matter, but rather, is an indicium of the indefiniteness of the claims.
Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.

Regarding Claim 11, the absence of an art‐based rejection for claim 11 is not an indication of allowable subject matter, but rather, is an indicium of the indefiniteness of the claims.
Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.


Regarding Claim 22, the absence of an art‐based rejection for claim 22 is not an indication of allowable subject matter, but rather, is an indicium of the indefiniteness of the claims.
Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.

Regarding Claim 23, the absence of an art‐based rejection for claim 23 is not an indication of allowable subject matter, but rather, is an indicium of the indefiniteness of the claims.
Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.

Regarding Claim 25, Cho, as modified, teaches the invention of Claim 1 above and Megata teaches wherein the first flow amount is: a maximum flow setting of the first variable control pump; or a maximum duty flow of the variable load; or a maximum flow capacity of the heat exchanger [0025; where a maximum rotation speed is used to flush the system and where the claim is recited in the alternative].

Regarding Claim 26, the absence of an art‐based rejection for claim 26 is not an indication of allowable subject matter, but rather, is an indicium of the indefiniteness of the claims.
Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.


Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323), Tsou et al. (US5590706) and Megata et al. (JP2005308235A) as applied to claim 1 above, and further in view of Nomoto et al. (US2015/0226453).

Regarding Claim 2, Cho, as modified, teaches the invention of Claim 1 above but does not teach wherein the controlling the first variable control pump to the first flow amount in order to flush the fouling of the heat exchanger is performed during real-time sourcing of the variable load.
However, Nomoto teaches a heat pump water heater [0001] having wherein the controlling a variable control pump [2b] to a first flow amount in order to flush the fouling of a heat exchanger [4] is performed during real-time sourcing of the variable load [0046; 0047; 0049].  Nomoto teaches that this arrangement allows a heating operation i.e. sourcing to be continually performed and thereby enhancing user convenience [0049].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Cho to have wherein the controlling the first variable control pump to the first flow amount in order to flush the fouling of the heat exchanger is performed during real-time sourcing of the variable load in view of the teachings of Nomoto in order to allow a heating operation i.e. sourcing to be continually performed and thereby enhance user convenience.

Regarding Claim 6, Cho, as modified, teaches the invention of Claim 3 above but does not teach wherein the at least one controller is configured for, in response to said determining, controlling the second variable control pump to a second flow amount of the second circulation medium in order to flush the fouling of the heat exchanger.
However, Nomoto teaches a heat pump water heater [0001] having wherein a controller [50] is configured for, in response to said determining [fouling or scaling], controlling a [second] variable control pump to a second flow amount of a circulation medium in order to flush the fouling of a heat exchanger [4; 0046; 0047; 0049].  Nomoto teaches that this arrangement allows a heating operation i.e. sourcing to be continually performed and thereby enhancing user convenience [0049].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Cho to have wherein the at least one controller is configured for, in response to said determining, controlling the second variable control pump to a second flow amount of the second circulation medium in order to flush the fouling of the heat exchanger in view of the teachings of Nomoto in order to allow a heating operation i.e. sourcing to be continually performed and thereby enhance user convenience.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323), Tsou et al. (US5590706) and Megata et al. (JP2005308235A) as applied to claim 1 above, and further in view of Zhao (CN206977905U).

Regarding Claim 4, Cho, as modified, teaches the invention of Claim 3 above but does not teach wherein the first fluid path is between the heat exchanger and the variable load, and the second fluid path is between a temperature source and the heat exchanger.
However, Zhao teaches a cooling energy-saving system [0001] having wherein the first fluid path is between a heat exchanger [4] and a variable load [implicit at terminals 6, 7], and the second fluid path is between a temperature source [chiller 3] and the heat exchanger [4; 0012; fig 1].  Zhao teaches that this arrangement provides cooling while reducing energy consumption [0004].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Cho to have wherein the first fluid path is between the heat exchanger and the variable load, and the second fluid path is between a temperature source and the heat exchanger in view of the teachings of Zhao in order to  provide cooling while reducing energy consumption.

Regarding Claim 5, Cho, as modified, teaches the invention of Claim 3 above but does not teach wherein the first fluid path is between a temperature source and the heat exchanger, and the second fluid path is between the heat exchanger and the variable load.
However, Zhao teaches a cooling energy-saving system [0001] having wherein the first fluid path is between a temperature source [3] and the heat exchanger [4], and the second fluid path is between the heat exchanger [4] and the variable load [at 6, 7; 0012; Fig 1].  Zhao teaches that this arrangement provides cooling while reducing energy consumption [0004].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Cho to have wherein the first fluid path is between a temperature source and the heat exchanger, and the second fluid path is between the heat exchanger and the variable load in view of the teachings of Zhao in order to  provide cooling while reducing energy consumption.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323), Tsou et al. (US5590706) and Megata et al. (JP2005308235A) as applied to claim 10 above, and further in view of Lu et al. (CN204007304U).

Regarding Claim 12, Cho, as modified, teaches the invention of Claim 10 above but does not teach a first pressure sensor configured to detect pressure measurement of input to the first fluid path of the heat transfer module; a second pressure sensor configured to detect pressure measurement of input to the second fluid path of the heat transfer module; a first temperature sensor configured to detect temperature measurement of the input of the first fluid path of the heat transfer module; a second temperature sensor configured to detect temperature measurement of the output of the first fluid path of the heat transfer module; a third temperature sensor configured to detect temperature measurement of the input of the second fluid path of the heat transfer module; a fourth temperature sensor configured to detect temperature measurement of the output of the second fluid path of the heat transfer module; wherein the at least one controller is configured to receive data indicative of measurement from the pressure sensors and the temperature sensors for said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger.
However, Lu teaches a heat transfer module [fig 1]; comprising
a first pressure sensor configured to detect pressure measurement of input to the first fluid path of the heat transfer module [0005; Fig 1];
a second pressure sensor configured to detect pressure measurement of input to the second fluid path of the heat transfer module [0005; Fig 1];
a first temperature sensor configured to detect temperature measurement of the input of the first fluid path of the heat transfer module [0005; Fig 1];
a second temperature sensor configured to detect temperature measurement of the output of the first fluid path of the heat transfer module [0005; Fig 1]
a third temperature sensor configured to detect temperature measurement of the input of the second fluid path of the heat transfer module [0005; Fig 1];
a fourth temperature sensor within the sealed casing configured to detect temperature measurement of the output of the second fluid path of the heat transfer module [0005; Fig 1]
and at least one controller [PLC Controller] configured to receive data indicative of measurement from the pressure sensors and the temperature sensors [0003] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. monitor temperature and pressure of the heat exchanger and thereby determine when the heat exchanger needs maintenance [0002].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Cho to have a first pressure sensor configured to detect pressure measurement of input to the first fluid path of the heat transfer module; a second pressure sensor configured to detect pressure measurement of input to the second fluid path of the heat transfer module; a first temperature sensor configured to detect temperature measurement of the input of the first fluid path of the heat transfer module; a second temperature sensor configured to detect temperature measurement of the output of the first fluid path of the heat transfer module; a third temperature sensor configured to detect temperature measurement of the input of the second fluid path of the heat transfer module; a fourth temperature sensor configured to detect temperature measurement of the output of the second fluid path of the heat transfer module; wherein the at least one controller is configured to receive data indicative of measurement from the pressure sensors and the temperature sensors for said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger in view of the teachings of Lu where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. monitor temperature and pressure of the heat exchanger and thereby determine when the heat exchanger needs maintenance.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323), Tsou et al. (US5590706), Megata et al. (JP2005308235A) and Lu et al. (CN204007304U) as applied to claim 12 above, and further in view of Wang et al. (CN106872514A).

Regarding Claim 13, Cho, as modified, teaches the invention of Claim 12 above and Lu teaches a first flow sensor [6] configured to detect first flow measurement of first flow through heat transfer module that includes the first fluid path and a corresponding first fluid path of the at least one further heat exchanger [0004-0006; Fig 1]; a second flow sensor [6] configured to detect second flow measurement of second flow through the heat transfer module that includes the second fluid path of and a corresponding second fluid path of the at least one further heat exchanger [0004-0006; Fig 1]; wherein the at least one controller [PLC Controller] is configured to: receive data indicative of the flow measurement from the first flow sensor and the second flow sensor, calculate a respective heat load (Q) of the first flow through the heat transfer module and the second flow through the heat transfer module from: the first flow measurement, the second flow measurement, the respective temperature measure from the first temperature sensor, the respective temperature measure from the third temperature sensor, and the respective temperature measurement from the respective temperature sensor of the output of each heat exchanger from the respective temperature sensor [0003; where at least the heat exchange amount is determined].  
Cho, as modified, does not teach calculating a comparison between the heat load (Q) of the first flow and the heat load (Q) of the second flow, for said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger.
However, Wang teaches a system and method of monitoring heat transfer coefficient and fouling resistance of a heat exchanger [0001] that calculates a comparison between the heat load (Q) of a first flow and the heat load (Q) of the second flow, for said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger [0006] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. effectively measure total heat transfer coefficient and dirt thermal resistance and thereby monitor the efficiency of the heat exchanger.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Cho to calculate a comparison between the heat load (Q) of the first flow and the heat load (Q) of the second flow, for said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger in view of the teachings of Wang where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures a measure of total heat transfer coefficient and dirt thermal resistance and thereby monitor the efficiency of the heat exchanger.

Claim(s) 14-17, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323), Tsou et al. (US5590706) and Megata et al. (JP2005308235A) as applied to claim 1 above, and further in view of Wang et al. (CN106872514A).

Regarding Claim 14, Cho, as modified, teaches the invention of Claim 1 above but does not teach at least one pressure sensor or temperature sensor configured to detect measurement at the heat exchanger [0006; where a temperature sensor is disclosed], wherein the at least one controller is configured to determine a clean coefficient value of the heat exchanger when in a clean state; wherein said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger, further includes: calculating, from measurement of the at least one pressure sensor or temperature sensor during the real-time operation measurement when sourcing the variable load, an actual coefficient value of the heat exchanger; and calculating a comparison between the actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger [0006].
However, Wang teaches a system and method of monitoring heat transfer coefficient and fouling resistance of a heat exchanger [0001] having at least one pressure sensor or temperature sensor configured to detect measurement at the heat exchanger, wherein the at least one controller is configured to determine a clean coefficient value of the heat exchanger when in a clean state; wherein said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger, further includes: calculating, from measurement of the at least one pressure sensor or temperature sensor during the real-time operation measurement when sourcing the variable load, an actual coefficient value of the heat exchanger; and calculating a comparison between the actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger [0006] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. effectively measure total heat transfer coefficient and dirt thermal resistance and thereby monitor the efficiency of the heat exchanger.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Cho to have at least one pressure sensor or temperature sensor configured to detect measurement at the heat exchanger, wherein the at least one controller is configured to determine a clean coefficient value of the heat exchanger when in a clean state; wherein said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger, further includes: calculating, from measurement of the at least one pressure sensor or temperature sensor during the real-time operation measurement when sourcing the variable load, an actual coefficient value of the heat exchanger; and calculating a comparison between the actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger in view of the teachings of Wang where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures a measure of total heat transfer coefficient and dirt thermal resistance and thereby monitor the efficiency of the heat exchanger.

Regarding Claim 15, Cho, as modified, teaches the invention of Claim 14 above and Wang teaches wherein the at least one controller [6] is configured to determine a clean heat transfer coefficient (U) of the heat exchanger when in a clean state; wherein said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger, further includes: calculating, from measurement of the at least one pressure sensor or temperature sensor [3] during the real-time operation measurement when sourcing the variable load, an actual heat transfer coefficient (U) of the heat exchanger; and calculating a comparison between the actual heat transfer coefficient (U) of the heat exchanger and the clean heat transfer coefficient (U) of the heat exchanger [0006].

Regarding Claim 16, Cho, as modified, teaches the invention of Claim 15 above and Wang teaches wherein the calculating the comparison is calculating a fouling factor (FF) based on the actual heat transfer coefficient (U) of the heat exchanger and the clean heat transfer coefficient (U) of the heat exchanger [0006].

Regarding Claim 17, Cho, as modified, teaches the invention of Claim 6 above and Wang teaches wherein the calculating of the fouling factor (FF) is calculated as: FF = 1 / Udirt - 1 / Uclean, where: Uclean is the clean heat transfer coefficient (U), Udirt is the actual heat transfer coefficient (U) [0006].

Regarding Claim 19, Cho, as modified, teaches the invention of Claim 14 above and Wang teaches calculating, from measurement of the temperature sensors during the real-time operation measurement when sourcing the variable load, an actual temperature differential value of the first fluid path of the heat exchanger [0006]; and calculating a comparison between the actual temperature differential value of the heat exchanger and the temperature differential value of the heat exchanger [0006].


Regarding Claim 20, Cho, as modified, teaches the invention of Claim 14 above and Wang teaches wherein the clean coefficient value of the heat exchanger when in the clean state is previously determined by testing prior to shipping or installation of the heat exchanger and is stored to a memory, wherein the determining by the at least one controller of the clean coefficient value of the heat exchanger when in the clean state is performed by accessing the clean coefficient value from the memory [0006; where it is implicit that the reference clean coefficient value is stored in memory].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323), Tsou et al. (US5590706), Megata et al. (JP2005308235A) and Wang et al. (CN106872514A) as applied to claim 14 above, and further in view of Watanabe et al. (US5353653).

Regarding Claim 18, Cho, as modified, teaches the invention of Claim 14 above but does not teach wherein the at least one controller is configured to determine a clean pressure differential value across the first fluid path of the heat exchanger when in a clean state; wherein said determining, based on real-time operation measurement when sourcing the variable load, that the heat exchanger requires maintenance due to fouling of the heat exchanger further includes: calculating, from measurement of the at least one pressure sensors during the real- time operation measurement when sourcing the variable load, an actual pressure differential value across the first fluid path of the heat exchanger; calculating a comparison between the actual pressure differential value of the heat exchanger and the clean pressure differential value of the heat exchanger.
However, Watanabe teaches a heat exchanger abnormality monitoring system  [col 1, lines 6-14] having wherein at least one controller is configured to determine a clean pressure differential value across the first fluid path of the heat exchanger when in a clean state [col 17, line 38-col 8, line 20]; wherein said determining, based on real-time operation measurement when sourcing the variable load, that the heat exchanger requires maintenance due to fouling of the heat exchanger further includes: calculating, from measurement of the at least one pressure sensors during the real- time operation measurement when sourcing the variable load, an actual pressure differential value across the first fluid path of the heat exchanger [col 17, line 38-col 8, line 20]; calculating a comparison between the actual pressure differential value of the heat exchanger and the clean pressure differential value of the heat exchanger [col 17, line 38-col 8, line 20] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. effectively measure a heat exchanger abnormality.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Cho to have wherein the at least one controller is configured to determine a clean pressure differential value across the first fluid path of the heat exchanger when in a clean state; wherein said determining, based on real-time operation measurement when sourcing the variable load, that the heat exchanger requires maintenance due to fouling of the heat exchanger further includes: calculating, from measurement of the at least one pressure sensors during the real- time operation measurement when sourcing the variable load, an actual pressure differential value across the first fluid path of the heat exchanger; calculating a comparison between the actual pressure differential value of the heat exchanger and the clean pressure differential value of the heat exchanger in view of the teachings of  Watanabe where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. effectively measure a heat exchanger abnormality.

Claim(s) 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323), Tsou et al. (US5590706) and Megata et al. (JP2005308235A) as applied to claim 1 above, and further in view of Watanabe et al. (US5353653).

Regarding Claim 21, Cho, as modified, teaches the invention of Claim 1 above but does not teach at least one sensor configured to detect measurement indicative of the heat exchanger; wherein the at least one controller is configured to determine a clean coefficient value of the heat exchanger when in a clean state; wherein said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger further includes: predicting, based on previous measurement of the at least one sensor during the real- time operation measurement when sourcing the variable load, an actual present coefficient value of the heat exchanger; and calculating a comparison between the predicted actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger.
However, Watanabe teaches a heat exchanger abnormality monitoring system  [col 1, lines 6-14] having at least one sensor [45; fig 1] configured to detect measurement indicative of the heat exchanger [col 15, lines 6-25]; wherein the at least one controller [at least the assembly of  43, 49, 51; fig ] is configured to determine a clean coefficient value of the heat exchanger when in a clean state [col 17, line 38-col 8, line 20]; wherein said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger further includes: predicting, based on previous measurement of the at least one sensor during the real- time operation measurement when sourcing the variable load, an actual present coefficient value of the heat exchanger; and calculating a comparison between the predicted actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger [col 17, line 38-col 8, line 20] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. effectively measure a heat exchanger abnormality.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Cho to have at least one sensor configured to detect measurement indicative of the heat exchanger; wherein the at least one controller is configured to determine a clean coefficient value of the heat exchanger when in a clean state; wherein said determining that the heat exchanger requires maintenance due to fouling of the heat exchanger further includes: predicting, based on previous measurement of the at least one sensor during the real- time operation measurement when sourcing the variable load, an actual present coefficient value of the heat exchanger; and calculating a comparison between the predicted actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger in view of the teachings of  Watanabe where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. effectively measure a heat exchanger abnormality.

Regarding Claim 24, Cho, as modified, teaches the invention of Claim 1 above and Watanabe teaches  wherein the at least one controller [fig 1] is configured to determine flushing of the fouling of the heat exchanger was successful or unsuccessful by: determining a clean coefficient value of the heat exchanger when in a clean state, calculating, from the measurement the real-time operation measurement when sourcing the variable load, an actual coefficient value of the heat exchanger, and calculating a comparison between the actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger, wherein, based on the calculating the comparison, the at least one controller is configured to output a notification in relation to the flushing of the fouling of the heat exchanger being successful or unsuccessful [col 17, line 38-col 8, line 20; where an output is sent to an alarm setting portion].

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323), Tsou et al. (US5590706) and Megata et al. (JP2005308235A) as applied to claim above, and further in view of Lu et al. (CN204007304U).

Regarding Claim 27, Cho, as modified teaches the invention of Claim 1 above but does not teach wherein the heat exchanger is a plate and frame counter current heat exchanger that includes a plurality of brazed plates for causing turbulence when facilitating heat transfer between the first fluid path and the second fluid path.
However, Lu teaches a heat transfer module [fig 1] having wherein the heat exchanger is a plate and frame counter current heat exchanger that includes a plurality of brazed plates for causing turbulence when facilitating heat transfer between the first fluid path and the second fluid path [0001] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide heat exchange between the two fluid paths.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Cho to have wherein the heat exchanger is a plate and frame counter current heat exchanger that includes a plurality of brazed plates for causing turbulence when facilitating heat transfer between the first fluid path and the second fluid path in view of the teachings of Lu where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide heat exchange between the two fluid paths.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323), Tsou et al. (US5590706) and Megata et al. (JP2005308235A) as applied to claim 1 above, and further in view of Lee et al. (US2012/0102991).

Regarding Claim 28, Cho, as modified, teaches the invention of Claim 1 above but does not teach wherein each of the plurality of parallel heat exchangers is a shell and tube heat exchange or a gasketed plate heat exchanger.
However, Lee teaches a heat pump water heating apparatus [fig 1] having wherein a parallel heat exchangers is a shell and tube heat exchange [0032; where the limitation is claimed in the alternative] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide heat exchange between the first and second circuits of the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Cho to have wherein each of the plurality of parallel heat exchangers is a shell and tube heat exchange or a gasketed plate heat exchanger in view of the teachings of Lee where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures heat exchange between the first and second circuits of the system.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0144323), Tsou et al. (US5590706) and Megata et al. (JP2005308235A) as applied to claim 1 above, and further in view of Nyander et al. (US2017/0167810)

Regarding Claim 29, Cho teaches the invention of Claim 1 above but does not teach wherein the at least one controller is integrated with the heat exchanger.
However, Nyander teaches a heat exchanger system [0001] having herein the at least one controller [57] is at the sealed casing [0057; fig 1; at least functionally integrated] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a configuration having compact construction.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Cho to have wherein the at least one controller is integrated with the heat exchanger in view of the teachings of Nyander where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a configuration having compact construction.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al. (US5590706) in view of Megata et al. (JP2005308235A).

Regarding Claim 41, Tsou teaches the invention of Claim 40 above but does not teach wherein the outputting comprises sending a signal to control one or more variable control pumps to a maximum flow amount in order to flush the heat exchanger.
However, Megata teaches a method of removing scale adhering to a heat exchanger [0007] where a controller [0022] sends a signal to control one or more variable control pumps [3] to a maximum flow amount in order to flush the heat exchanger [00033-0037; 0025] for the obvious advantage of removing the scale in a heat exchanger [0007].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Cho have wherein the outputting comprises sending a signal to control one or more variable control pumps to a maximum flow amount in order to flush the heat exchanger. in view of the teachings of Megata in order to remove the scale in a heat exchanger.

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al. (US5590706) in view of Nyander et al. (US2017/0167810).

Regarding Claim 46, Tsou teaches the invention of Claim 40 above but does not teach wherein the at least one controller is integrated with the heat exchanger.
However, Nyander teaches a heat exchanger system [0001] having herein the at least one controller [57] is at the sealed casing [0057; fig 1; at least functionally integrated] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a configuration having compact construction.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lu to have wherein the at least one controller is integrated with the heat exchanger in view of the teachings of Nyander where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a configuration having compact construction.

Claim(s) 32, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN204007304U) in view of Nyander et al. (US2017/0167810).

Regarding Claim 32, Lu teaches a heat transfer module [fig 1]; comprising
a first port, a second port, a third port, and a fourth port [Fig 1];
a plurality of parallel heat exchangers [at least plates 11] that collectively define a first fluid path between the first port and the second port and collectively define a second fluid path between the third port and the fourth port [Fig 1];
a first pressure sensor configured to detect pressure measurement of input to the first fluid path of the heat transfer module [0005; Fig 1];
a second pressure sensor configured to detect pressure measurement of input to the second fluid path of the heat transfer module [0005; Fig 1];
a first temperature sensor configured to detect temperature measurement of the input of the first fluid path of the heat transfer module [0005; Fig 1];
a second temperature sensor configured to detect temperature measurement of the output of the first fluid path of the heat transfer module [0005; Fig 1]
a third temperature sensor configured to detect temperature measurement of the input of the second fluid path of the heat transfer module [0005; Fig 1];
a fourth temperature sensor within the sealed casing configured to detect temperature measurement of the output of the second fluid path of the heat transfer module [0005; Fig 1]
and at least one controller [PLC Controller] configured to receive data indicative of measurement from the pressure sensors and the temperature sensors [0003].  Lu does not teach where the heat exchanger is within a sealed casing and where the temperature sensors and pressure sensors are within the sealed casing.
However, Nyander teaches a heat exchanger system [0001] having where a sealed casing [at least a housing] contains plate package P and where the sealed casing i.e. housing contains pressure and temperature sensors [0113-0117; 0140; 0144] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. determine temperature and pressure of the heat exchanger within the sealed casing.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lu to have where the heat exchanger is within a sealed casing and where the temperature sensors and pressure sensors are within the sealed casing in view of the teachings of Nyander where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures temperature and pressure of the heat exchanger within the sealed casing.

Regarding Claim 37, Lu, as modified, teaches the invention of Claim 32 above and Nyander teaches wherein the at least one controller [57] is at the sealed casing [0057; fig 1].

Regarding Claim 38, Lu, as modified, teaches the invention of Claim 32 above and Lu teaches wherein each of the plurality of parallel heat exchangers is a plate heat exchanger [0001].

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN204007304U) and Nyander et al. (US2017/0167810) as applied to claim 32 above, and further in view of Megata et al. (JP2005308235A).

Regarding Claim 33, Lu, as modified, teaches the invention of Claim 32 above but does not teach wherein the at least one controller is configured to instruct one or more variable control pumps to operate flow through the heat exchanger.
Megata teaches a method of removing scale adhering to a heat exchanger [0007] having where a controller [0022] is configured to instruct one or more variable control pumps [3] to operate flow through the heat exchanger [00033-0037; 0025] for the obvious advantage of removing the scale in a heat exchanger [0007].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lu to have wherein the at least one controller is configured to instruct one or more variable control pumps to operate flow through the heat exchanger in view of the teachings of Megata in order to remove the scale in a heat exchanger.

Claim(s) 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN204007304U), Nyander et al. (US2017/0167810) and Megata et al. (JP2005308235A) as applied to claim 33 above, and further in view of Tsou et al. (US5590706).

Regarding Claim 34, Lu, as modified, teaches the invention of Claim 33 above and Megata teaches instructing the one or more variable control pumps to operate at a maximum flow setting through the heat exchanger in order to flush the fouling of the heat exchanger [0025; where a maximum rotation speed is used to flush the system].  
Lu, as modified, does not teach wherein the at least one controller is configured to: determine a clean coefficient value of the heat exchanger when in a clean state; determine that the heat exchanger requires maintenance due to fouling of the heat exchanger, including: calculating, from measurement of the pressure sensors, the pressure differential sensors, the temperature sensors, or from external flow sensors, during real-time operation measurement when sourcing a variable load, an actual coefficient value of the heat exchanger, calculating a comparison between the actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger, concluding that the heat exchanger requires maintenance due to fouling of the heat exchanger.
However, Tsou teaches a heat exchanger fouling monitor having a controller [at least microprocessor 80; col 3, lines 21-29; col 6, lines 28-36] that determines, clean coefficient value of the heat exchanger when in a clean state [col 5, lines 5-10];
determine that the heat exchanger requires maintenance due to fouling of the heat exchanger, including: calculating, from measurement of the pressure sensors the temperature sensors, or from external flow sensors, during real-time operation measurement when sourcing a variable load, an actual coefficient value of the heat exchanger, calculating a comparison between the actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger, concluding that the heat exchanger requires maintenance due to fouling of the heat exchanger [col 5, lines 5-10; claim 8; col 7, line 26-col 9, line 8] for the obvious advantage of determining when cleaning of the heat exchanger is required.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Lu to have wherein the at least one controller is configured to: determine a clean coefficient value of the heat exchanger when in a clean state; determine that the heat exchanger requires maintenance due to fouling of the heat exchanger, including: calculating, from measurement of the pressure sensors, the pressure differential sensors, the temperature sensors, or from external flow sensors, during real-time operation measurement when sourcing a variable load, an actual coefficient value of the heat exchanger, calculating a comparison between the actual coefficient value of the heat exchanger and the clean coefficient value of the heat exchanger, concluding that the heat exchanger requires maintenance due to fouling of the heat exchanger in view of the teachings of Tsou in order to determine when cleaning of the heat exchanger is required.

Regarding Claim 35, Lu, as modified, teaches the invention of Claim 34 above and Tsou teaches wherein the instructing the one or more variable control pumps is performed during real-time sourcing of the variable load [col 5, lines 5-10; claim 8].

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN204007304U), Nyander et al. (US2017/0167810) and Megata et al. (JP2005308235A) as applied to claim 33 above, and further in view of Cho et al. (US2015/0144323).

Regarding Claim 36, Lu, as modified, teaches the invention of Claim 33 above but does not teach wherein one of the variable control pumps is attached to the first port, and another one of the variable control pumps is attached to the third port.
However, Cho teaches a heat transfer system for sourcing a variable load [fig 1], having wherein one of the variable control pumps [132] is attached to a first port, and another one of the variable control pumps [112] is attached to the third port [0037; 0039; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide heat exchange between the first and second circuits of the system and thereby improve the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lu to have wherein one of the variable control pumps is attached to the first port, and another one of the variable control pumps is attached to the third port in view of the teachings of Cho where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures heat exchange between the first and second circuits of the system.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN204007304U) and Nyander et al. (US2017/0167810) as applied to claim 32 above, and further in view of Lee et al. (US2012/0102991).

Regarding Claim 39, Lu, as modified, teaches the invention of Claim 32 above but does not teach wherein each of the plurality of parallel heat exchangers is a shell and tube heat exchange or a gasketed plate heat exchanger.
However, Lee teaches a heat pump water heating apparatus [fig 1] having wherein a parallel heat exchangers is a shell and tube heat exchange [0032; where the limitation is claimed in the alternative] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide heat exchange between the first and second circuits of the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lu to have wherein each of the plurality of parallel heat exchangers is a shell and tube heat exchange or a gasketed plate heat exchanger in view of the teachings of Lee where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures heat exchange between the first and second circuits of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763